Exhibit 10.242
Dollar Thrifty Automotive Group, Inc
2011 Executive Incentive Compensation Plan




Purpose


This 2011 Executive Incentive Compensation Plan (the “2011 Plan”) is designed to
motivate and reward executives for goal and objective achievement and for
contributing to the overall performance of Dollar Thrifty Automotive Group, Inc.
and its subsidiaries (“DTG” or, collectively, the “Company”) for the year 2011.


Plan Participants


Participation in the 2011 Plan is limited to executive personnel in pay grades
40 and above (“Participants”).


Target Award


The Target Award is a percentage of Participant’s base pay in effect as of the
date the bonus is awarded.


Plan Provisions


1.
An incentive compensation award (the “Award”) will be based on DTG’s earnings
before interest, taxes, depreciation and amortization (“EBITDA”) plus or minus
any adjustments made and approved by the Human Resources and Compensation
Committee of the Board of Directors of DTG (the “HRCC”) in its sole discretion.

 
 

 
·
No funding of the bonus pool will occur for EBITDA below a set minimum threshold
or for EBITDA in excess of a set maximum.



 
·
Participants receive a percentage of the total bonus pool based on the
Participant’s grade level and salary at the time of the award.



 
·
Any amounts to be awarded for EBITDA between the minimum threshold and a
pre-determined amount will be paid in cash and any amounts to be awarded for
EBITDA in excess of that pre-determined amount will be paid  pursuant to a grant
of restricted stock units (RSUs), with terms and conditions established by
Company, including the following vesting schedule:



25% of the RSUs will vest on 12/31/2012 and the remaining
75% of the RSUs will vest on 12/31/2013.
 
 
1

--------------------------------------------------------------------------------

 
 
2.
Awards, if any, will be paid subsequent to the confirmation of the 2011
financial results of DTG.  The HRCC reserves the right to determine the
appropriateness of Awards under the 2011 Plan after review of business
conditions and the Company’s continued viability after the close of the 2011
fiscal period.  Awards may not be approved to be paid if it is determined by the
HRCC that the business is not stable and/or not properly positioned for success
in 2012.



3.
Participants must be employed by the Company on the Award payment date to be
eligible for an Award and must be employed on each of the applicable vesting
dates of the RSUs in order to receive them.



4.
Employees who are hired or promoted into an eligible pay grade during 2011 may
be considered for participation in the 2011 Plan on a prorated basis based on
the number of days worked during the year 2011.



5.
Any special circumstances or exceptions not addressed in this 2011 Plan will be
resolved by the President and Chief Executive Officer of DTG, in his sole
discretion but subject to approval of the HRCC. The HRCC further reserves the
right to determine eligibility under the 2011 Plan and to interpret and construe
the terms of the 2011 Plan.  The 2011 Plan may be amended, suspended or
terminated by the HRCC.



6.
If a Participant in the 2011 Plan, during his or her employment with the Company
or within six (6) months following the payment of the Award, engages in any
Detrimental Activity (defined below), and the Board of Directors of DTG (or any
committee as delegated by the Board) (the “Board”) shall so find, the
Participant shall return to the Company all or so much of the Award (as
determined by the Board) made to the Participant under the 2011 Plan.  To the
extent the amount of the Award is not fully paid and returned to the Company,
the Company may set off the amount payable to it against any amounts that may be
owing from time to time to the Participant, whether as wages, deferred
compensation or vacation pay or in the form of any other benefit.



As used herein, “Detrimental Activity” means:


 
(i)
Engaging in any activity, as an employee, principal, agent, or consultant for
another entity that competes with the Company in any service, system, or
business activity for which the Participant has had any direct responsibility
during the last two years of his or her employment with the Company, in any
territory in which the Company manufactures, sells, markets, services, or
installs such product, service, or system, or engages in such business activity.



 
(ii)
Soliciting any employee of the Company to terminate his or her employment with
the Company.



 
(iii)
The disclosure to anyone outside the Company, or the use in other than the
Company’s business, without prior written authorization from the Company, of any
confidential, proprietary or trade secret information or material relating to
the business of the Company, acquired by the Participant during his or her
employment with the Company or while acting as a consultant for the Company
thereafter.

 
 
2

--------------------------------------------------------------------------------

 
 
 
(iv)
The failure or refusal to disclose promptly and to assign to the Company upon
request all right, title and interest in any invention or idea, patentable or
not, made or conceived by the Participant during employment by the Company,
relating in any manner to the actual or anticipated business, research or
development work of the Company or the failure or refusal to do anything
reasonably necessary to enable the Company to secure a patent where appropriate
in the United States and in other countries.



 
(v)
Activity that results in Termination for Cause. “Termination for Cause” shall
mean a termination:

 
 
(a)
due to the Participant’s willful and continuous gross neglect of his or her
duties for which he or she is employed, or

 
 
(b)
due to an act of dishonesty on the part of the Participant constituting a felony
resulting or intended to result, directly or indirectly, in his or her gain for
personal enrichment at the expense of the Company.



 
(vi)
Any other conduct or act determined to be injurious, detrimental or prejudicial
to any significant interest of the Company unless the Participant acted in good
faith and in a manner he or she reasonably believed to be in or not opposed to
the best interests of the Company.



 
(vii)
Conduct by a Participant, including errors, omissions or fraud that caused or
partially caused the need for the restatement of any financial statements or
financial results of the Company.



7.           Miscellaneous


 
·
No Continued Employment.  Nothing in this Plan is intended to be or shall be
construed as a promise of continued employment or employment for any specified
period.



 
·
Agreement and Governing Law.  The Plan shall be governed by and construed in
accordance with the laws of the State of Oklahoma without reference to
principles of conflicts of laws.  Any dispute, claim or cause of action related
to this Plan shall be commenced in the applicable state or federal courts
located in Tulsa County, Oklahoma.



 
·
Descriptive Headings.  Descriptive headings are for convenience only and shall
not control or affect the meaning or construction of any provision of the Plan.




 
3

--------------------------------------------------------------------------------

 
